

116 HR 5310 IH: First Responder Access to Mobile Exchanges Act
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5310IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Waltz (for himself and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to direct the Secretary of Defense to prescribe regulations
			 to allow emergency response providers to use mobile commissaries or
			 exchange stores deployed to an area covered by a declaration of a major
			 disaster or emergency under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act.
	
 1.Short titleThis Act may be cited as the First Responder Access to Mobile Exchanges Act or FRAME Act. 2.Use by emergency response providers of mobile commissaries or exchange stores deployed to areas covered by a declaration of major disaster or emergencySection 1146 of title 10, United States Code, is amended by adding at the end the following new subsection:
			
 (d)Emergency response providers during a declared major disaster or emergencyThe Secretary of Defense shall prescribe regulations to allow an emergency response provider (as that term is defined in section 2 of the Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 101)) to use a mobile commissary or exchange store deployed to an area covered by a declaration of a major disaster or emergency under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)..
		